DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1, 5—7, 13, 14, and 16-20 in the reply filed on  06/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WATANABE et al. 20210020732 (WATANABE).


    PNG
    media_image1.png
    637
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    924
    media_image2.png
    Greyscale


Regarding claim 17, fig. 1 of WATANABE discloses a display device comprising: 
a substrate 11 comprising a first display area (as labeled by examiner above) and a second display area (as labeled by examiner above); 
a first line group (GL line group) comprising first lines extending in a first direction in the first display area (group GL lines of solid line area) and the second display area (group GL lines of dotted line area); 
a second line group (SL line group) comprising second lines extending in a second direction in the first display area (group SL lines of solid line area) and the second display area (group SL lines of dotted line area), the second direction intersecting the first direction; 
a first pixel circuit (conductive circuit in CH3 in fig. 2) disposed at a region (region within solid line) where the first line group intersects the second line group in the first display area; 
a first pixel electrode 21 (directly connected to CH3 – fig. 2) overlapping the first pixel circuit; 
a second pixel circuit (conductive circuit in CH3 on the 5’ in fig. 2 (not labeled in fig. 2)) disposed at a region (region within dotted line) where the first line group intersects the second line group in the second display area; and 
a second pixel electrode overlapping the second pixel circuit, wherein the second display area comprises a transmissive area (as labeled by examiner above – area transmission of current from 5 to 5’) surrounded by the first line group and the second line group, and a number of the first lines and the second lines in the second display area is less than a number of the first lines and the second lines in the first display area (see second display area is smaller than first display area, smaller area has less lines).

Regarding claim 19, fig. 2 of WATANABE discloses further comprising: an opposite electrode 23 disposed in the first display area and the second display area, wherein the opposite electrode overlaps the first line group (GL group – see fig. 2), the second line group (SL Group because it is a common electrode – see fig. 4), the first pixel electrode, and the second pixel electrode, and the opposite electrode comprises an opening (region between 5 and 5’) corresponding to the transmissive area  (there exist some type of correspondence) in the second display area.

Regarding claim 20, WATANABE necessary discloses wherein the first lines of the first line group and the second lines of the second line group extend in a third direction (Z-direction not object has 3 dimensions X, Y and Z) around (above in the Z-direction is around as claimed) the second pixel circuit in the second display area, the third direction being a direction between the first direction and the second direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5—7, 13, 14, 16 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE.
Regarding claim 18, fig. 3 of WATANABE further comprising: a high-level power supply voltage line layer 71 disposed between the substrate 11 and the second pixel circuit in the second display area, the metal layer comprising an opening (region between left 71 and right 71) corresponding to the transmissive area.
WATANABE does not disclose that the a high-level power supply voltage line layer 71 is a metal layer.
However, it would have been obvious to form a high-level power supply voltage line layer 71 that of a metal layer to have low resistance line.


    PNG
    media_image3.png
    512
    712
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    555
    999
    media_image4.png
    Greyscale


Regarding claim 1, WATANABE  discloses a display device comprising: 
a first line group (GL line group) comprising first lines extending in a first direction on a substrate 11; 
a second line group (SL line group) comprising second lines extending in a second direction on the substrate, the second direction intersecting the first direction; 
a pixel circuit (conductive circuit in CH3 in fig. 2) disposed at a region (region 5) where the first line group intersects the second line group; 
a pixel 21 overlapping the pixel circuit; 
a transmissive area (area of 27A which transmission current) surrounded by the first line group and the second line group; and 
a high-level power supply voltage line layer 71 disposed between the substrate 11 and the pixel circuit, the high-level power supply voltage line layer 71 comprising an opening (region between left 71 and right 71) corresponding to the transmissive area.
WATANABE does not disclose that the a high-level power supply voltage line layer 71 is a metal layer.
However, it would have been obvious to form a high-level power supply voltage line layer 71 that of a metal layer to have low resistance line.
 
Regarding claim 5, WATANABE necessary discloses  wherein portions of the first lines and the second lines are bent (flat portion on X/Y bent in Z dimension as object is a 3 dimensions object) and extend in a third direction (Z) between the first direction and the second direction around the pixel circuit (Z direction is around the X and Y plane direction), other portions of the first lines and the second lines are bent and extend in a fourth direction (negative Z direction as top surface bends down to X and Y plane again) around the pixel circuit, wherein the fourth direction is line symmetrical to the third direction (positive Z direction and negative Z directions are symmetrical), wherein the pixel comprises: a first sub-pixel (see fig. 2 showing 23 which is sub-pixel of the pixel) overlapping the portions of the first lines and the second lines (23 is common as such overlapping as claimed – see figs. 2-4), which extend in the third direction (3 dimensional object extends in Z direction) around the pixel circuit; a second sub-pixel (other portions of 23 is another subpixel) overlapping the other portions of the first lines and the second lines, which extend in the fourth direction (negative Z direction) around the pixel circuit; and a third sub-pixel (portion of 23 on PDL between left and right portion of 23 above 21 left and 21 right to the PDL) overlapping the pixel circuit (see fig. 2 where 23 overlaps CH3 and examiner consider is as a sub-third pixel).

Regarding claim 6, fig. 2 of WATANABE discloses wherein the first sub-pixel and the second sub-pixel are disposed adjacent to each other in a same row (first row on top of layer 19 – see left and right portion of 23 above 21), and the third sub-pixel and the first sub-pixel are disposed adjacent to each other in different rows (see third sub-pixel which is portion of 23 above CH3 is an above row above 21).

Regarding claim 7, WATANABE does not disclose wherein a size of an emission area (23 has a emission of field as current flow through) of the third sub-pixel is greater than sizes of emission areas of the first sub-pixel and the second sub-pixel.
However, it would have been obvious to form a device of WATANABE wherein a size of an emission area of the third sub-pixel is greater than sizes of emission areas of the first sub-pixel and the second sub-pixel in order to form a big enough separate area between the left and right OLED 24.

Regarding claim 13, fig. 2 of WATANABE disclose wherein the pixel comprises a plurality of sub-pixels (left 24 and right 24 in region 5 of fig. 2), each of the plurality of sub-pixels comprises a pixel electrode 21 and an emission layer 22, and an opposite electrode 23 is disposed in each of the plurality of sub-pixels and disposed on the emission layer, the opposite electrode comprising an opening corresponding to the transmissive area (see region between 5 and 5’).

Regarding claim 14, fig. 2 of WATANABE discloses further comprising: a planarization layer 19 disposed between the pixel circuit and the plurality of sub-pixels; and a pixel defining layer disposed between the pixel electrode and the opposite electrode, wherein the planarization layer comprises holes (those of CH3s there are more than 1) overlapping the pixel electrodes of the plurality of sub-pixels, and the pixel defining layer overlaps the holes of the planarization layer.

Regarding claim 16, fig. 2 of WATANABE discloses further comprising: an inorganic insulating layer 16 disposed on the substrate, wherein the inorganic insulating layer comprises an opening (see region 7A) corresponding to the transmissive area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829